DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28, 29, 32-34, 36-38 and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2009/0206203 (hereinafter “Crawford”).Regarding claim 28 	Crawford teaches a rib for an aircraft wing box, said rib comprising: a pair of opposing outer skins 10, 12, the outer skins 10, 12 spaced apart along a span-wise axis of the wing in use so as to define an internal space there-between; and a plurality of half ribs (internal reinforcement members) 18, 20 extending across the space and connecting the pair of opposing outer skins 10, 12 (abstract; paragraphs [0104] – [0107]; and Figures 2a – 2f and 6). 	Crawford illustrates the half ribs (reinforcement members) 18, 20 have a tapered cross-section such that a portion of the half rib (reinforcement member) 18, 20 between the opposing outer skins 10, 12 has a smaller cross-section than portions adjacent to the opposing outer skins 10, 12 (Figures 3a-3e).Regarding claim 29 	In addition, Crawford teaches the half ribs are extruded (extrusions) (paragraph [0058]). Regarding claim 32 	In addition, Crawford teaches the upper and lower surfaces of the skins outer skins 10, 12 are configured to follow a predetermined contour corresponding to a wing aerofoil shape (paragraphs [0008] and [0096]; and Figure 3f).Regarding claim 33 	In addition, Crawford illustrates each of the ribs (reinforcement members) 18 and 20 extends along the length of the skin from the upper to the lower surface (Figures 2b and 2e).Regarding claim 34 	In addition, Crawford illustrates the ribs (reinforcement members) 18 and 20 are all substantially parallel (Figure 2d).Regarding claim 36 	In addition, Crawford illustrates at least one of the half ribs (reinforcement members) 18, 20 extends part-way along the length of the skin measured from an upper or lower surface (paragraphs [0112] – [0114], and Figure 3f).Regarding claim 37 	In addition, Crawford teaches spaces between adjacent half ribs (reinforcing members) 18 are arranged to received stringers 22 to extend span wise along the length of the wing (paragraph [0104] and Figure 2b).Regarding claim 38 	In addition, Crawford teaches a portion 7 of a half rib (reinforcing member) adjacent to an upper or lower surface of the rib and proximate to an inner surface of a skin includes a hole arranged to receive a fastening (paragraph [0107] and Figure 3e).Regarding claim 42 	In addition, Crawford teaches at least one of upper and the lower wing skins may be joined to the half ribs (reinforcing members) by means of fusion welding (paragraphs [0027] and [0112]). 	The use of product-by-process limitations has been noted in claim 42, for example, "the reinforcement members are connected to the skins by one of friction stir welding, linear friction welding, or rotary friction welding".  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.Regarding claim 43 	In addition, Crawford teaches the half ribs (reinforcing members) and the wing skins may both be made from metal (paragraph [0025]), which corresponds to the same material.Regarding claim 44 	In addition, Crawford teaches the ribs (reinforcing members) may be metallic and the wing skins may be made of another material, for example composite material (paragraph [0025]), which corresponds to the opposing skins are formed of a first material and one or more of the reinforcement members are formed of a second material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford as applied to claim 28 above, and further in view of United States Patent Application Publication No. US 2005/0236524 (hereinafter “Sarh”).Regarding claim 31 	The limitations for claim 28 have been set forth above.  In addition, Crawford does not explicitly teach the opposing outer skins are substantially parallel. 	Sarh teaches an airfoil box 10 including two or more half-shell structures, where each half-shell structure 30, 30a, 50, 50a is an integral or unitary member that includes at least a portion of the outer skin of the airfoil as well as stiffener members and connection members 38, 58 (abstract; paragraph [0028]; and Figures 1-3).  Sarh teaches the skin portions can be curved to define a desired contour of an airfoil (paragraph [0028]).  This language infers the presence of an embodiment where the skin portions may be flat or not contain such a curve.  Sarh illustrates an embodiment where the opposing outer skins are substantially parallel (Figure 9B).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the opposing outer skins of Crawford with the substantially parallel orientation disclosed by Sarh to yield an airbox component with a desired contour for a particular application.Regarding claims 40 and 41 	The limitations for claim 28 have been set forth above.  In addition, Crawford illustrates the plurality of half ribs (internal reinforcement members) 18, 20 extend to two different I-shaped spars (Figure 6). 	Crawford does not explicitly teach the leading edge or trailing edge end of the rib is arranged to be coupled to a spar of the wing, and the leading or trailing edges of the rib are provided with a plurality of holes to receive a fastener to attach the spar to the rib. 	Sarh teaches an airfoil box 10 including two or more half-shell structures, where each half-shell structure 30, 30a, 50, 50a is an integral or unitary member that includes at least a portion of the outer skin of the airfoil as well as stiffener members and connection members 38, 58 (abstract; paragraph [0028]; and Figures 1-3).  Sarh teaches holes in the skin portion 32 adjacent to the connection member, where holes are used in installing fasteners for connecting adjacent structures together (Figure 7 and paragraph [0029]), which corresponds to the leading edge or trailing edge end of the rib is arranged to be coupled to a spar of the wing, and the leading or trailing edges of the rib are provided with a plurality of holes to receive a fastener to attach the spar to the rib.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the wing box of Crawford with the holes and fasteners provided therein to the skin portion adjacent to the connection member to provide the wing box with a means for attaching the reinforcement rib members to the connection spar members in the construction of the wing box.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford as applied to claim 28 above, and further in view of United States Patent Application Publication No. US 2015/0197328 (hereinafter “Pereira”).Regarding claim 35 	The limitations for claim 28 have been set forth above.  In addition, Crawford does not explicitly teach at least two of the reinforcement members are arranged at varying angles with respect to each other. 	Pereira teaches an optimized structure of a control surface for aircrafts, where the control surface includes a front spar, a rear spar, and a plurality of ribs (abstract).  Pereira teaches the ribs (reinforcement members) 10-15 are arranged at varying angles with respect to each other (Figures 4(a) – 4 (c) and paragraphs [0041] – [0042]).  Pereira teaches such a configuration of the ribs yields an optimized layout that provides a weight reduction of the structure, and additional bending and torsion stiffness to the control surface (paragraphs [0045] – [0046]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the configuration of the ribs of Crawford with the configuration taught by Pereira to provide an optimized layout of the ribs which provides a weight reduction of the wing box, while also providing additional bending and torsion stiffness to the skins.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford as applied to claim 38 above, and further in view of United States Patent Application Publication No. US 2016/0207607 (hereinafter “Charles”).Regarding claim 39 	The limitations for claim 38 have been set forth above.  In addition, Crawford teaches an automatic fastening tool drills the holes, and inserts and fastens a fastener at each location where a fastener is required (paragraph [0107]), which corresponds to the hole being a tapped hole arranged to receive a fastening.  	Crawford is silent with regards to any specific structure of the fasteners; therefore, it would have been necessary and thus obvious to look to the prior art for conventional fasteners.  Charles provides this conventional teaching showing that it is known in the wing box art to use a fastener which is threaded to receive a nut onto the distal end of fastener to secure said fastener (paragraph [0074]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to make the fastener of Crawford from the threaded fastener structure, as disclosed by Charles, motivated by the expectation of successfully practicing the invention of a fastener which is suitable for securing elements within a wing box.
Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive.  	The applicant argued Crawford does not disclose the recitation from claim 28 requiring “a pair of opposing outer skins, the outer skins spaced apart along a span-wise axis of the wing in use so as to define an internal space therebetween.”  The applicant further specified this position by stating that the wing skins 10, 12 from Crawford are not part of a “rib for an aircraft wing” and the wing skins 10, 12 are not “spaced apart along a span-wise axis”; but rather are positioned to overlap “along a span-wise axis.”  This is not found persuasive because there is no language in at least claim 28 which would preclude a finding from the prior art where the claimed outer skins are outer wing skin layers.  It is the position of the examiner that the wing skins 10, 12 and the half ribs (reinforcement members) 18, 20 from Crawford form an integral structure, which is considered to correspond to the claimed rib for an aircraft wing.  As an alternative position, the examiner notes that "[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).  Furthermore, the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.  In other words, the preamble of the claim being recited as being directed to a rib cannot overcome an anticipatory rejection because the entire structure of the claimed product has been found in Crawford.  Moreover, Crawford clearly illustrates (Figures 2a – 2f and 6) the wing skins 10, 12 are “spaced apart along a span-wise axis” and the wing skins 10, 12 also appear to be positioned to overlap “along a span-wise axis.”  These two features are not mutually exclusive, contrary to the position inferred by the applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783